UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

v.
Crim. No. 11-142-1 (RCL)
SHELLY S. SINGHAL,

VVVVVVVV

Defendant.

l

MEMORANDUM OPINION AND ORDER

Now before this Court is defendant Singhal’s motion [209] to terminate his term of
supervised release pursuant to Rule 32.1(c) of the Federal Rules of Criminal Procedure and 18
U.S.C. § 3583(e)(1). Upon consideration of the govemment’s and defendant’s ﬁlings, the entire
record in this case, and the applicable law, defendant’s motion will be DENIED.

In ruling on a motion to terminate a term of supervised release, § 3583(e)(l) instructs courts
to consider the factors set forth in “section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(S),
(a)(6), and (a)(7)” to determine whether or not such termination is “warranted.” In other words, to
rule on this motion, the Court must look to: (i) the nature and circumstances of the offense and the
history and characteristics of the defendant; (ii) the need for the sentence imposed to afford
adequate deterrence to criminal conduct, to protect the public from further crimes of the defendant,
and to provide the defendant with needed educational and vocational training, medical care, or
other correctional treatment in the most effective manner; (iii) the kinds of available sentences;
(iv) any pertinent policy statement issued by the Sentencing Commission; (v) the need to avoid
unwarranted sentencing discrepancies; and (vi) the need to provide restitution to any victims of

the offense.

In evaluating these factors, the Court ﬁnds that the alleged foul play that occurred
“approximately 24 hours” after defendant Singhal was sentenced sheds light upon the history and
characteristics of the defendant and weighs strongly in favor of ﬁnding that termination of
supervised release is unwarranted. Govemment’s Opp’n to Def. Shelly S. Singhal’s Mot. to
Terminate Supervised Release 1] 6. The government has provided ample evidence that defendant
Singhal “provided false or misleading documents and statements to the bank in an attempt to gain
access to the remaining balance” in the account central to the defendants conspiracy to impede the
lawful ﬁanction of the Internal Revenue Service. Id.

Although defendant Singal “has been compliant with the terms and conditions of his
supervision, has maintained stable residence and employment, has not had any violations, and has
not sustained any new arrests or convictions,” the inquiry does not end there. Reply to
Government’s Opp’n to Defendant Shelly S. Singhal’s Mot. to Terminate Supervised Release 1.
The Court must holistically review the factors set forth in § 3583(e)(l), and in doing so ﬁnds that
termination of defendant Singhal’s term of supervised release is unwarranted.

For the reasons discussed above, it is hereby

ORDERED that the defendant’s motion is DENIED.

so ORDERED this /3l day ofOctober 2015.

    

RO E C. LAMBERTH
United States District Court